DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-5, 9-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, US 4,811,449.
	Kobayashi et al. disclose the claimed invention including a cleaning apparatus that is selectively movable between a closed position and an open position (opened state and closing state, see description of use in Column 4 Lines 12-41) comprising a base (18), a slider attached to the base (106, Figure 4a-4b), and a grabber attached to the base and to the slider (includes 96 and 100, Figure 4a), and configured such that a movement of the slider relative to the base 
Regarding claim 2, there is a contact pad attached to the base (34). Regarding claim 3, there is a handle (42). Regarding claim 4, there is a cleaning pad (14). Regarding claim 5, there are one or more actuators connected to the slider such that a force applied to the one or more actuators is translated to the slider (82). Regarding claim 9, the system comprises a cleaning apparatus (10), the cleaning apparatus comprising a base (18), a slider attached to the base (106, Figures 4a-4b), and a grabber attached to the base and to the slider (includes 96 and 100, Figure 4a), configured such that a movement of the slider relative to the base is translated into a movement of the grabber relative to the base (Column 4 Lines 32-41), selectively between the closed position and the open position (Column 4 Lines 12-46), and a pad (34), whereby the system enables a user to pick up the pad by clinching the pad in the cleaning apparatus between the grabber and the base in the closed position and then release the pad by moving the cleaning apparatus into the open position (Column 4 Lines 28-46 and Column 5 Lines 1-7). Regarding claim 10, there is a handle (42, Figure 1), wherein the handle is configured to attach to the cleaning apparatus (via threads within 46, Figures 5-6). Regarding claim 11, there is a base having a top, a bottom, a right, a left, a front and a rear (base 18; see Figure 1), a right slider slidingly attached to the top of the base proximate to the right of the base (rightmost one of 106, covered by 20 and 76, Figure 1), a left slider slidingly attached to the top of the base proximate to the left of the base (leftmost one of 106, covered by 20 and 76, Figure 1), a front grabber slidingly communicative with the top of the base proximate to the front of the base (one of frontmost 96/106, Figure 1), a rear grabber slidingly communicative with the top of the .
2.	Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bober et al., US 8,464,391.
	Bober et al. disclose the claimed invention including a cleaning apparatus that is selectively movable between a closed position and an open position (described in Column 5 .
Allowable Subject Matter
3.	Claims 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg